DETAILED ACTION
The communication dated 7/23/2020 has been entered and fully considered.
Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: wood fiberboards are a medium-density fiberboards should read wood fiberboards are .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: R3 = H, benzyl, linear or branched C1-C18 alkyl should read R3 = H, benzyl, linear or branched C1-C18 alkyl.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessenbecker et al. (EP 3059056 A1, provided in IDS of 7/23/2020), hereinafter FESSENBECKER, in view of Hennig et al. (WO 2016/091797 A1, provided in IDS of 7/23/2020), hereinafter HENNIG.
Regarding claim 1, FESSENBECKER teaches: A method for the production of wood fiberboards (FESSENBECKER teaches a process for production of wood fiber boards [0001]), comprising the following steps: a) crushing wood into wood chips (FESSENBECKER teaches chopping of wood into wood chips [0013]), b) hydrothermally pretreating the wood chips with steam in a pre-steaming bin at a temperature of 100 to 180°C and a pressure of 1 to 10 bar , c) grinding the pre-treated wood chips into fine wood particles in a refiner in a presence of steam at a temperature of 150 to 200°C and a pressure of 4.5 to 16 bar (FESSENBECKER teaches grinding the pretreated wood chips into fine wood particles in a refiner in the presence of steam at a temperature of 150°C to 200°C and a pressure of 4.5 to 16 bar [0013]), d) gluing and drying the fine wood particles (FESSENBECKER teaches gluing and drying of the fine wood particles [0013]), wherein the drying of the fine wood particles can also be carried out prior to gluing (FESSENBECKER teaches the wood particles can also be dried before gluing [0013]), e) forming mats from bonded fibers and precompacting the mats (FESSENBECKER teaches the glued and dried wood particles are then poured into mats and optionally precompacted cold [0050]), f) pressing the glued and dried fine wood particles at a temperature of 170 to 240°C into wood fiberboards (FESSENBECKER teaches pressing the glued and dried wood particles at a temperature of 170 to 240°C to form wood fiber boards [0013; 0046; 0050]), wherein at least one of steps d) to e) is carried out in a presence of one or a plurality of surfactants (FESSENBECKER teaches the presence of one or more surfactants [0014]).
FESSENBECKER teaches the presence of surfactants, but fails to teach: one of steps d) to e) is carried out in a presence of one or a plurality of surfactants. In the same field of endeavor, surfactants, HENNIG teaches the material can be treated before, during or after precompacting with an additive, and surfactants can act as additives [pg. 5]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FESSENBECKER, by adding surfactants before, during or after precompaction, as suggested by HENNIG, in order to produce a mat with a high-frequency KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Regarding claim 2, HENNIG further teaches: wherein step d) is carried out in the presence of one or a plurality of surfactants (HENNIG teaches the material can be treated before, during or after precompacting with an additive, and surfactants can act as additives [pg. 5].).
Regarding claim 3, HENNIG further teaches: wherein step e) is carried out in the presence of one or a plurality of surfactants (HENNIG teaches the material can be treated before, during or after precompacting with an additive, and surfactants can act as additives [pg. 5].).
Regarding claim 4, FESSENBECKER teaches: wherein the surfactants are anionic or nonionic surfactants (FESSENBECKER teaches the surfactants used can be anionic or nonionic [0018]).
Regarding claim 5, FESSENBECKER teaches: wherein an amount of surfactants in step c) is 0.05 to 5% by weight based on bone-dry wood (FESSENBECKER teaches that the grinding c) of the pretreated wood chips to form fine wood particles is carried out in the presence of one or more surfactants [0014]. FESSENBECKER teaches the amounts of the surfactants used are 0.05%  by weight to 5% by weight based on absolutely dry wood [0017]).
Regarding claim 6, FESSENBECKER teaches: wherein the fine wood particles are reductively bleached (FESSENBECKER teaches in one embodiment of the invention, the wood 
Regarding claim 7, FESSENBECKER teaches: wherein the wood fiberboards are a medium-density fiberboards (FESSENBECKER teaches the fine wood particles are further processed into HDF (high-density fiberboard) or MDF (medium-density fiberboard) boards [0033]).
Regarding claim 8, FESSENBECKER teaches: wherein the surfactants are selected from fatty alcohol ether sulfates with branched and/or unbranched C8 to C20 alkyl chains and 2 to 50 ethylene oxide units (FESSENBECKER teaches anionic surfactants are fatty alcohol ether sulfates with branched or unbranched C8 to C20 alkyl chains and 2 to 50 ethylene oxide (EO) units [0020]). 
Regarding claim 9, FESSENBECKER teaches: wherein the surfactants are selected from alkyl- and/or aryl alkoxylates of the general formula (I)

    PNG
    media_image1.png
    115
    404
    media_image1.png
    Greyscale

where R1 = linear or branched, primary or secondary C4-C24 alkylphenyl or naphthyl, R2 = linear or branched C1-C16 alkyl, R3 = H, benzyl, linear or branched C1-C18 alkyl, n = 1-200, m = 0-80, wherein the alkylene oxide units can be arranged blockwise or statistically in any desired order (FESSENBECKER teaches the surfactants with the above formula [0022]. FESSENBECKER teaches with R1 = linear or branched, primary or secondary C4-C24 2 = linear or branched C1-C16 alkyl, R3 = H, benzyl, linear or branched C1-C8 alkyl, n = 1-200, m = 0-80, where the alkylene oxide units can be arranged in any order in blocks or randomly [0022].).
Regarding claim 10, FESSENBECKER teaches: wherein the surfactants are selected from C8-C15 alkyl ethoxylates with 3 to 20 ethylene oxide units (FESSENBECKER teaches preferred nonionic surfactants are branched or unbranched C8-C15 alkyl ethoxylates having 3 to 20 ethylene oxide units [0023]).
Regarding claim 11, FESSENBECKER teaches: wherein the surfactants are selected from alkyl polyglycosides of the general formula (IIa) or (IIb)
R1O(R2O)b(Z)a (IIa)
R1O(Z)a(R2O)bH (IIb)
Where R1 = linear or branched C6-C30 alkyl, R2 = C2-C4 alkylene, Z = independently, one sugar radical each with 5 or 6 carbon atoms, b = 0-12, a = 1-10 (FESSENBECKER teaches the non-ionic surfactants can be based on alkyl polyglucosides of the general formulas above [0026]. FESSENBECKER also teaches with R1 = linear or branched C4-C30 alkyl, R2 = C2-C4 alkylene, Z = independently of one another a sugar residue, preferably glucose or xyloseb, based on C5-sugars or C6-sugars [0026], b = 0-12, a = 1-15 [0026]).
Regarding claim 12, FESSENBECKER teaches: wherein R1 is a C8-C16 alkyl chain, b=0 and a=1-4 (FESSENBECKER teaches in preferred alkyl polyglycosides, R1 is a linear or branched C8 to C16 alkyl radical, b=0 and a = 1.1-4 [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748